Citation Nr: 0213598	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  96-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1994 to March 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1996 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The case was remanded by the Board in May 1998 and June 1999.  


FINDINGS OF FACT

Pulmonary tuberculosis has been medically demonstrated during 
service or following service.  


CONCLUSION OF LAW

Pulmonary tuberculosis was neither incurred in nor aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, this law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
Board finds that the VA has met its duty to advise and notify 
the veteran in this case.  Specifically, the appellant was 
advised and notified of the evidence necessary to establish 
service connection in the Statement of the Case (SOC) as well 
as in a letter from VA dated in May 2002. The Board finds 
that the discussions in the rating decision, the SOC and RO 
letters sent to the veteran informed her of the information 
and evidence that would needed to substantiate a claim and 
complied with VA's notification requirements.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim have been properly 
developed and that no useful purpose would be served by 
remanding said issue with directions to provide further 
assistance to the veteran.  In this regard, it is noted that 
there is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to disability than those already of 
record would.  In addition, it is noted that this case has 
been remanded on two occasions for development of the 
evidence, including the scheduling of a VA compensation 
examination.  The veteran has not reported for these 
examinations, primarily because it does not appear that VA 
has a current address for her.  Notification letters have 
been furnished to the veteran on several occasions, but VA 
has been unable to contact her.  Under these circumstances, 
the case must be decided on the evidence of record.  
38 C.F.R. § 3.655.  Thus, the Board concludes that the 
evidence is sufficient for reaching a fair and well-reasoned 
decision with respect to the issue on appeal, and that the 
duty to assist the veteran has been satisfied.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

The service medical records show that in October 1994 the 
veteran was exposed by close contact to a fellow soldier who 
had a positive acid fast bascilli (AFB) smear on a sputum 
specimen.  A purified protein derivative (PPD) test for 
possible exposure to pulmonary tuberculosis was found to be 
positive and the veteran was placed on prophylactic 
medication.  She was placed on prophylactic INH therapy. Chest 
X-rays in November and December 1994 were negative.  The 
service treatment records show no evidence of active or 
inactive pulmonary tuberculosis.  On examination for 
separation from active duty in February 1995, a chest X-ray 
study was "noncontributory."  It was remarked that she had 
been on INH for positive PPD for three out of the six months.  
The lungs were evaluated as normal.

An examination was conducted by VA in May 1996.  At that time, 
the veteran reported that she had had a negative tuberculosis 
skin test during basic training, but that upon learning that 
one of her fellow trainees had become ill with active 
pulmonary tuberculosis she was again tested.  The results of 
this test were positive and she was placed on medication for 
six months.  She denied illnesses, except for mononucleosis.  
On examination of the respiratory system, she complained of a 
slight cough at night that was nonproductive.  She had no 
fever, chills or night sweats.  She reported that she 
sometimes wheezed at night, but did not have any shortness of 
breath.  It was reported that a chest X-ray study, performed 
in April 1996, was normal.  The diagnosis was history of 
positive skin test with conversion of skin test during 
military service, without evidence of active tuberculosis at 
the present time.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, pulmonary 
tuberculosis may be presumed to have been incurred during 
service if it first become manifest to a compensable degree 
within three years of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309, 3.371.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

In this regard, the veteran's statements are considered to be 
competent evidence when describing features or symptoms of an 
injury or illness or an event.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, when the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu, supra.  The veteran does not 
have this specialized training nor is it contended otherwise.

The evidence does not show that the veteran had pulmonary 
tuberculosis during service.  The positive PPD test is just 
that a test finding indicating that at some point she had 
been exposed to the acid-fast bascilli.  It is not diagnostic 
of pulmonary tuberculosis.  The INH therapy is a preventative 
course of treatment.  Additionally, there is no post service 
medical records confirming the presence of pulmonary 
tuberculosis.  Without clinical confirmation or a diagnosis 
of pulmonary tuberculosis, service connection must be denied.  
38 C.F.R. § 3.370 (2001).  


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

